                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION


DENVER WILSON                                                                           PLAINTIFF

v.                                    Civil No. 6:17-cv-6122

FLAKEBOARD AMERICA LIMITED
d/b/a ARAUCO NORTH AMERICA                                                           DEFENDANT

AUTO OWNERS INSURANCE COMPANY                                                       INTERVENOR


                                             ORDER

        Before the Court is a Joint Motion to Dismiss. ECF No. 16. The parties move the Court

for an order dismissing with prejudice all claims in this case. The parties state that they have

resolved all issues in this case. Accordingly, the Court finds that Plaintiff’s complaint and

Intervenor’s complaint should be and hereby is DISMISSED WITH PREJUDICE subject to the

terms of the settlement agreement. IT IS ORDERED that if any party desires that the terms of

settlement be a part of the record, those terms should be reduced to writing and filed with the court

within thirty (30) days of the entry of this Judgment. The court retains jurisdiction to vacate this

order and to reopen this action upon cause shown that the settlement has not been completed and

further litigation is necessary.

        IT IS SO ORDERED, this 20th day of December, 2018.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
